Title: Memorandum Books, 1823
From: Jefferson, Thomas
To: 


          1823.
          
            
              Jan.
               1. 
              
              Charity to Indians 1.D.
            
            
              
               5. 
              
              Hhd. xp. .50 Ned sewers 1.D. hhd. xp. .25.
            
            
              
               10. 
              
              Assumed Edm. Meek’s order to G. W. Nicholas for 31.72 due Jan. 8. Charity 1.D. Huntington books 1.D. 11. Hhd. xp. .50.
            
            
              
               17. 
              
              Promised to be security for John Gorman for 200 D. payable in 12. months. 
            
            
              
               18. 
              
              Hhd. xp. .50.
            
            
              
               22. 
              
              Executed a bond to The President & masters or professors of the Coll. of Wm. & Mary of Virga. for 24,705.D. of which they are to pay to the bk. US. the 20,000.D. for which I am bound to them as security for W. C. Nicholas decd. 
            
            
              
               26. 
              
              Hhd. xp. 1.75 + .25.
            
            
              Feb.
               1. 
              
              Hhd. xp. .75. 2. Do. 1.D.
            
            
              
               4. 
              
              James, Ben & Lewis enter & begin with Mr. Hatch @ 50.D. a year each.
            
            
              
              Recd. from Th:J. Randolph his ord. on B. Peyton for 400.D.
            
            
              
               6. 
              
              Huntington a book 2.50. 8. Hhd. xp. 1.42.
            
            
            
              
               9. 
              
              Ned sewers 1.D.—hhd. xp. 1.D.
            
            
              
               10. 
              
              Inclosed to B. Peyton Th:J. Randolph’s note in my favor for 400.D.
            
            
              
               12. 
              
              Drew on B. Peyton in favr. Jacobs & Raphael for 375.D.
            
            
              
                 this pays their last quarter’s bill groceries  83.25   I now recieve cash 50.   leaving balance in his hands 241.75    375.   
            
            
              
              Repd. James Leitch the 19.50 & 25 D. ante and butter bought amounting to 50.D. now paid.
            
            
              
               13. 
              
              Drew on Jacobs & Raphael in favor of
            
            
              
                 D     Revd. Mr. Hatch 100.   Thos. W. Maury 40.   G. W. Nicholas ante Jan. 10.  31.88   Edmd. Meeks in full 38.69    210.57   
            
            
              
               15. 
              
              Hhd. xp. .25 do. .25—18. Do. 1.D.
            
            
              
               19. 
              
              Do. .75 + .25.
            
            
              
               27. 
              
              Executed bond to Archbd. Robertson for 1918.85 D. with int. from July 31. 1822. for store acct.
            
            
              Mar.
               1. 
              
              Recd. of Raphael 31.D. 2. Hhd. xp. .37½.
            
            
              
               6. 
              
              Returned to Raphael 21.96 to cover an acct. of Wolf & Raphael 22.14 addnal. to the 83.25 Jacobs & Raphl. ante.
            
            
              
              Hhd. exp. 1.D. 9. Ned sewers 1.D. hhd. xp. 1.D.
            
            
              
               11. 
              
              Charity 1.D.
            
            
              
               12. 
              
              Hhd. exp. 2.50. 15. Do. 1.25. 17. Charity 1.D.
            
            
              
               18. 
              
              Hhd. xp. .62½. 21. Hhd. xp. 1.50.
            
            
              
               21. 
              
              Inclosed to B. Peyton notes for renewal in the banks. See 1821. July 6. and 1822. June 27.
            
            
              
               1823. Mar. statement of debts    sum due when    Coffee Wm. J. 99.27    pd. Rawlings fire insurance 84.40    Antrim    Cosby Dabney    Leroy & Bayard 2083.20  1. y. int.    Lyle Jas. (Tarlton Saunders) 1200.  July 1. 23    Miller B. (Barrett agent) 1150.  May 23    Pini 444.    Dodge & Oxnard. wines 200     Eppes Francis books 45.89    Eppes John W.    University. machine 25.    Massie Charles 23.16    Watkins Dr.    Ragland Dr.    Bishop Joseph 39.13    Lietch Jas. last account    Robertson Archibald 1918.85  1822. July 1     Gough    Dawson Martin (for E. Bacon) 80. June 1.      Winn John. for do. 48. June     Jones John R. for do. 96.36 June     Branham & Bibb for do. 16.62 June     Bacon Edmd. for John Bacon  160.58    Hatch 75.  Aug. 4.    Proctor Hanah 800.  Sep. 1.    Gorman John say  200.  Jan. 17. 24    Higginbotham David  2848.67  1815. Aug. 1    Carden Youen abt.  160.    Ham Elijah 419.61  1819. Jan. 23.    Brand’s exrs. 339.60  1811. Nov. 4    Chisolm Hugh    Nielson John 843.50  1820. May 31    Yancey Joel    Lietch Jas. bond 5529.  1820. Oct. 28    Welsh. for Mr. Wayles    £684–6–3 1810. Jul. 20      Hanbury. for do. but qu.?    
            
            
              1823.
              
              
              
            
            
              Mar.
               21. 
              
              Recd. from Th:J. Randolph his draught on Bernard Peyton for 100.D.
            
            
              
               22. 
              
              Inclosed it to B. Peyton and desired him to remit the proceeds to Wm. John Coffee at N. Y. to pay his bill for ornaments for the Bedford house.
            
            
            
              
              Hhd. xp. 1.D.
            
            
              
               24. 
              
              Pd. Callard for 121. ℔ beef 5.D. still owe him 2.25.
            
            
              
               25. 
              
              Pd. him the 2.25 pd. Lee for 128. ℔ do. 7.68.
            
            
              
              Borrowed of Jas. Leitch 20.D. pd. a smith .16⅔.
            
            
              
               28. 
              
              Gave Ed. Meeks ord. on Jas. Leitch for 15.D.
            
            
              
               30. 
              
              Hhd. xp. 1.D. 31. Do. 2.31.
            
            
              Apr.
               2. 
              
              Hhd. xp. .50—4. D. Isaacs butter .50.
            
            
              
               6. 
              
              Ned sewers 1. 7. Hhd. xp. 4.D.
            
            
              
               8. 
              
              Charity 1.D. 9. Do. 1.D.
            
            
              
               11. 
              
              Drew on B. Peyton in favr. Alexr. Garret bursar for 25.D. to refund so much overpd. for hoisting machine Oct. 5. 22.
            
            
              
               12. 
              
              Hhd. xp. 3.D. 16. Do. 1.
            
            
              
               18. 
              
              Drew on Bernard Peyton favr. Jacobs & Raphael 140 D.
            
            
              
              Pd. James Lietch 35.D. ante Mar. 25. 28.
            
            
              
               19. 
              
              Pd. Nichs. Lewis for 160.f. plank 1.67 hhd. xp. .25.
            
            
              
              Gave Burwell gratuity 20.D.
            
            
              
               20. 
              
              Gave J. Hemings gratuity 20.D. 21. Hhd. xp. 1.10.
            
            
              
               22. 
              
              Sent N. H. Lewis 4/10 to make up short pament ante Apr. 19.
            
            
              
              Subscribed to Albemarle library 4. shares @ 10.D. each.
            
            
              
               23. 
              
              Pd. Wm. Suttle by order of Edmd. Meeks 25.D.
            
            
              
              Davy has burnt a kiln of 40. cords yielding 1276. bushels, to wit 32 bushels to the cord, at .05 to the bush. is 1.60 his premium. Note the coal house now built is 10. by 19. clear. 
            
            
              
                The body   8 f. high, roof 3.f. The body holds  1520.    cub.f. =  1213.  bushels    roof   270  =   217       1790   1430    
            
            
              
               24. 
              
              Inclosed blank notes for renewal at banks to B. Peyton. ante 159. 166. 
            
            
              
               26. 
              
              Hhd. xp. .25—fish 1.D. 27. Hhd. xp. .25.
            
            
              
               27. 
              
              Recd. back from G. Divers the .75 ante Nov. 1. 21. 28. Hhd. xp. 1.D.
            
            
              
               30. 
              
              Hhd. xp. .37½.
            
            
              May
               2. 
              
              Hhd. xp. .50—4. Do. 1. pd. Davy 1.62 for kiln. ante Apr. 23.
            
            
            
              
               4. 
              
              Pd. Landum 5.32 f. 400 f. plank from Colo. Monroe’s saw mill.
            
            
              
               5. 
              
              Hhd. xp. .12½ pd. Saml. Cobbs sawing in full 9.33.
            
            
              
               8. 
              
              Hhd. exp. 1.D.
            
            
              
               9. 
              
              Sent Robt. Lindsay for 500.f. plank 5.D.
            
            
              
              10.
              
                  D    Drew on B. Peyton in favor Jacobs & Raphael  150    this pays their Quarter’s account 101.75 }150    and I now recieve from them cash 48.25    
            
            
              
              Cash in hand 48.25 + 11.56 = 59.81.
            
            
              
              Ned sewers 1. Hhd. xp. 1.D.
            
            
              
               13. 
              
              Hhd. exp. .50.
            
            
              
               14. 
              
              Set out to Bedford. Cornelia for Vales 2.D.
            
            
              
              
              
                Warren. Brown’s arrears, lodging &c. 6.62¼.}22.70      ferry. ferrge. & arrearages 2.95. Mrs. Flood’s. oats, and arrearages 1.50 Patterson’s lodgg. &c. 5.62½.Hunter’s breakft. & arrearages 3.25 Campbell C. H. oats .75.   
            
            
              
              15.
              
            
            
              
              
              
            
            
              
              16.
              
            
            
              
              Cash in hand 35.19.
            
            
              
               23. 
              
              Gave order on B. Peyton to pay for Bac.’s Abr. for F. Eppes (nevr. usd. post Oct. 20. 
            
            
              
               25. 
              
              Campbell C. H. oats .62½ Hunter’s do. .37½ H. Flood’s lodging &c. 3.75.
            
            
              
               26. 
              
              Mrs. Flood’s brkft. 2. Warren. Serjeant ferrge. 1.19 Brown’s oats .37½.
            
            
              
               27. 
              
              Enniscorthy vales 1.50 all = 9.81½ Cash in hand = 24.75.
            
            
              
               29. 
              
              Hhd. xp. 1.
            
            
              June
               1. 
              
              Do. .25. 4. Charity 5.D. Hhd. exp. 1.D.
            
            
              
               6. 
              
              Hhd. exp. .50 assumed to Wm. Watson on E. Bacon’s order 23.D.
            
            
              
              Ned sewers 1. 8. Hhd. xp. 4.D. 13. Do. 1. 14. Do. 1.
            
            
              
               18. 
              
              Nigrin. silversmith .25. 24. Hhd. exp. 1.D.
            
            
              
               26. 
              
              Withdrew insurance of my houses at Milton.
            
            
              
               29. 
              
              Hhd. xp. 2.D.
            
            
              
              Sales of tobo. by Bernard Peyton
            
            
              
                   ℔    D    Monticello 4.  hhds.  5771.  @ 6.05.  nett proceeds =  349.38    Pop. Forest  10.  14229.  @ 6.36  904.14   
            
            
            
              
               30. 
              
              Hhd. xp. .25.
            
            
              July
               4. 
              
              Plan of University .50. hhd. xp. 1.25 Do. 1.
            
            
              
              5.
              
              Sales of 9. hhds. P. F. tobo. by B. Peyton 11,814. ℔ nett 708.33 to wit sales 795.96 – 87.63 charges at 6.D. 
            
            
              
               6. 
              
              Hhd. xp. .19.
            
            
              
               12. 
              
              Drew on B. Peyton in favor Jacobs & Raphael 100 D.
            
            
              
              Recd. cash 55.D. pd.  Benson 7. pr. cotton stockgs. 6.12½.
            
            
              
               13. 
              
              B. Peyton has pd. curtail of 200.D. on my smaller note in Farmer’s bk. which reduces it to 1600.D.
            
            
              
              Ned sewers 1.D. Hhd. xp. 1.D. 14. Do. 1.25.
            
            
              
              B. Peyton about this time remits 125 D. to Leroy and Bayard for me.
            
            
              See post Sep. 27. Pini.
               15. 
              
              Gave ord. on Jacobs & Raphael in favor of Charles J. Meriwetherfor 45.D. and paid him cash 2.11 makg.47.11 amt. of his bill of sawing.
            
            
              
              Inclosed to John Laval Phila. 10.D. for books.
            
            
              
              Inclosed to Henry Niles 5.D. for the Weekly Register.
            
            
              
              Hhd. exp. 3.80 pd. Mr. Winn for a gun for Benjamin 18.D.
            
            
              
               16. 
              
              Hhd. exp. 1.D.
            
            
              Aug.
               2. 
              
              Desired B. Peyton to remit to J. H. Hall of Phila. 25.D. for me as a charity to Colo. Russell. 
            
            
              
               3. 
              
              Moses sewers 1.D. hhd. xp. .50.
            
            
              
               4. 
              
              Gave Charles Massey ord. on Jas. Leitch 23.17 D. for cyder.
            
            
              
               5. 
              
              Drew on B. Peyton in favr. Jacobs & Raphael for 140.D. to wit 73.42 their bill of last quarter + 66.58.
            
            
              
               8. 
              
              Hhd. xp. .25. 9. Do. 2.D. Do. 1. 10. Do. 1.25.
            
            
              
               15. 
              
              Recd. of Raphael the 66.58 ante Aug. 5.
            
            
              
              Repd. James Leitch 23.17 ante Aug. 4. Huntington books 7.D.
            
            
              
              Pd. Leschot garters and chrystal .75.
            
            
            
              
               16. 
              
              Inclosed to John Laval Philada. 10.D. on acct. for books.
            
            
              
               17. 
              
              Hhd. xp. 2. + .32.
            
            
              
               18. 
              
              Th:J. Randolph has pd. Wm. Watson the 23.D. ante June 6. also an order of E. Bacon on me for 15.D. to Overton
            
            
              
                 Maupin and we direct Dabney Terril to pay Bacon  100.D.  in his hands    138   
            
            
              
                 this leaves  22.38   still due to him. See ante Oct. 16. 22.   + interest 8.84 to wit on 160.58. to Sep. 1. 23    31.42 with int. from Sep. 1. till paid.  
            
            
              
              Hhd. exp. 1.D.
            
            
              Aug.
               19. 
              
              Accepted E. Meeks’s order in favr. Norman Roberts for 25.D. as if now due & 20. + int. from Apr. 1. 2. months hence.
            
            
              
               22. 
              
              Plan Univty. .25. 23. Gratuity to Chisolm’s Lewis 1.D.
            
            
              
               24. 
              
              Hhd. xp. .20.
            
            
              
               25. 
              
              Inclosed to B. Peyton notes for renewal in bk.
            
            
              
               26. 
              
              Gave ord. on James Leitch for 15.D. favr. of A. S. Brockenbro for a book purchased from Richard Ware. 
            
            
              
              Hhd. exp. 1.D.
            
            
              
               29. 
              
              Gave Branham & Bibb ord. on Jas. Leitch for 16.62 my assumpsit for E. Bacon ante Oct. 16. 21. 
            
            
              Sep.
               3. 
              
              Hhd. xp. .93½. 6. Do. 1. 7. Moses sewers 1.D. hhd. xp. 2.50.
            
            
              
               11. 
              
              Hhd. exp. 1.
            
            
              
               12. 
              
              Pd. Haskeill candles 7.45. borrowd. J. Leitch 10 D.
            
            
              
               14. 
              
              Hhd. xp. 2.50 do. 2.50.
            
            
              
               15. 
              
              Charge John Perry 5. bar. flour delivd. him 1822 by T. E. Randolph on my order.
            
            
              
              T. E. Randolph charges me the following paimts. to T. J. Randolph
            
            
              
                     D    1822.  Feb.  6.  cash 300    July 1.   allowed him credit on acct. 123.60      allowed Dr. Ragland’s acct. agt. Th:J.R.  306.50       730.10   
            
            
              
               21. 
              
              Hhd. expences 2.50. 22. Do. .75.
            
            
              
               26. 
              
              Drew on B. Peyton in favor Jacobs & Raphael 200 D.
            
            
              
              Desired him to pay Jos. Bishop my acct. Sadlery from Jan. 29. 21 76.46 D.
            
            
              
              Recd. from Raphael 15.D.
            
            
            
              
               27. 
              
              Inclosed to Mr. Bowman 10.D. for burial service of W. M. Cary.
            
            
              
              Hhd. xp. 1.75 + 1.50 + 1.D.
            
            
              
              B. Peyton on the 15th. of July remitted a bill of Joseph Marx and co. drawn on George Marx of London in favr. Saml. Williams of London for £99–18 sterl. costing here 470.64 to pay to Thos. Appleton for M. & Me. Pini 444.D. interest of last year on my debt to them, excha. 6. p. ct.
            
            
              
               29. 
              
              Hhd. xp. 1.
            
            
              
              Gave order on Raphael in favr. Jas. W. Ford for 50 D. for 2 portraits. 
            
            
              Oct.
               3. 
              
              Recd. from Raphael 58.54 balance of the 200. ante Sep. 26.
            
            
              
               5. 
              
              Moses sewers 1. 8. Hhd. xp. 3.D.
            
            
              
              Paid Dr. Watkins 50.D. medical services.
            
            
              
               9. 
              
              Drew on B. Peyton in favr. Jacobs & Raphael for 200 D.
            
            
              
              Recd. from Raphael 200.D.
            
            
              
               10. 
              
              Pd. F. Hatch half year’s tuition of James, Ben & Lewis 75.D.
            
            
              
              Repd. Mr. Leitch 41.62 for the loans ante Aug. 26. 29. Sep. 12.
            
            
              
              Drew on B. Peyton for 113.12 favr. Sheriff Albemarle for public dues of this year.
            
            
              
              Recd. of Wm. Watson 15.D. by Joe for smith’s work.
            
            
              
               11. 
              
              Gave Joe his portion of do. 2.50.
            
            
              
               12. 
              
              Pd. D. M. Randolph 50.D. as witness agt. the Hudsons.
            
            
              
              Hhd. xp. .50 + .50 +  Do. 1.
            
            
              
              Inclosed to Philip Barber 10.D. for opinion in Fr. Eppes’s case. 
            
            
            
              
               14. 
              
              Mr. Lindsay vales .50. 15. Jas. Barber’s do. 1.D.
            
            
              
               16. 
              
              Mr. Madison’s .50 Th:J.’s Titus 1.D.
            
            
              
               18. 
              
              Leschot chrystal .50. 19. Hhd. exp. 1.D.
            
            
              
               20. 
              
              Hhd. exp. 1.75.
            
            
              Oct.
               20. 
              
              Recd. back from Dav. M. Randolph 20.D. part of the 50.D. ante Oct. 12. as so much overpaid. 23. Hhd. exp. 1.D.
            
            
              
               25. 
              
              Pd. Edmd. Meeks 10.D. 26. Hhd. xp. .25 + .50.
            
            
              
               28. 
              
              Haskill 5. pr. stockings 2.87½. 31. Hhd. xp. 1.
            
            
              Nov.
               1. 
              
              Paid for mending coffee pot 10.D.
            
            
              
               3. 
              
              Pd. Leschot mendg. watch 1.D.
            
            
              
              Assume for Edmd. Meeks to pay to G. W. Nicholas whatever balance I may owe him at the end of the year.
            
            
              
              Hhd. xp. .50. 4. TMR’s Isaac stone work .50.
            
            
              
               5. 
              
              Gave Andrew Ziegler ord. on Jas. Leitch for 24.D. for 2. pumps.
            
            
              
               6. 
              
              Hhd. xp. .37½. 8. Hhd. xp. 6.D. 9. Do. 1.
            
            
              
               15. 
              
              Edm. Meeks cooking for Johnson 4.25.
            
            
              
              Moses sewers 1.D.
            
            
              
               20. 
              
              Gave Francis Eppes order on B. Peyton for 45.89 and took in the order ante May 23 which he had not used.
            
            
              
               23. 
              
              Hhd. xp. 1.50 + 1. Do. 1.
            
            
              
               25. 
              
              Inclosed to B. Peyton notes for renewal in banks.
            
            
              
               28. 
              
              Desired Jas. Leitch to pay 20 D. to Norman Roberts on acct. of the assumpsit for E. Meeks ante Aug. 19. Hhd. exp. 1.D.
            
            
              
               30. 
              
              Hhd. xp. 2.D. + 1.D.
            
            
              Dec.
               2. 
              
              Hhd. xp. .75. 8. Do. 1.D.
            
            
              
               9. 
              
              Gave Edm. Meeks ord. on Jas. Leitch for 5.D.’s worth of goods to reimburse him that sum spent of his own money going to Bedford. He left off work Nov. 30.
            
            
              
               12. 
              
              Hhd. xp. 1.75. 14. Moses sewers 1.D.
            
            
              
               16. 
              
              Gave W. B. Philips order on Jas. Leitch for 5.50 for brickwork.
            
            
              
               19. 
              
              Recd. from Charles Massey 151. galls. of cyder.
            
            
              
               23. 
              
              Hhd. exp. 1.D.
            
            
              
               24. 
              
              Borrowed of Jas. Leitch 15.D. 25. Hhd. xp. 2.D.
            
            
              
               25. 
              
              The boys to see Ventriloquist 2.D. 26. Charity 3.D.
            
            
            
              
               26. 
              
              Drew on B. Peyton in favr. Jas. Leitch to repay the articles ante Nov. 5. 28. Dec. 16. 24. = 64.50.
            
            
              
              Drew on do. in favr. of Jacobs & Raphael for 200.D. to pay their balance of the last quarter 160.76 the balance to be held at my order.
            
            
              
               29. 
              
              Recd. of I. Raphael 39.25. 30. Gave in charity 25.D. 
            
          
        